            Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS



OPTIC153 LLC,

                      Plaintiff,                      Civil Action No. 6:19-cv-666

               v.
                                                      JURY TRIAL DEMANDED
PACKETLIGHT NETWORKS LTD.

                      Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff OPTIC153 LLC (“Plaintiff” or “OPTIC153”), for its Complaint against

Defendant Packetlight Networks Ltd. (“Defendant”), alleges the following:

                                   NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq., with respect to certain claims of U.S Patent No. 6,587,261

(“the ’261 patent”) and U.S. Patent No. 6,992,815 (“the ’815 patent”) (collectively, “the Asserted

Patent Claims”).

                                         THE PARTIES

       2.      Plaintiff is a limited liability companies organized under the laws of the State of

Delaware and has a place of business at 356 Greenwood Court, Villanova, PA, 19085.

       3. Upon information and belief, Packetlight Networks, Ltd. is an entity organized and

existing under the laws of the Israel. According to Defendants’ website, Packetlight Networks,




                                                                                        Page 1 of 8
             Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 2 of 8



Ltd. identifies a U.S. office location at 900 Corporate Drive, Mahwah, NJ 07430, and a

headquarters at 27 Habarzel St., Tel-Aviv 6971039, Israel.

        4. Upon information and belief, Defendant imports, sells and offers to sell products and

services throughout the United States, including in this judicial district, and introduces products

and services into the stream of commerce that incorporate infringing technology knowing that

they would be sold in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

        5.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        7.      Venue is proper in this judicial district under 28 U.S.C. § 1391, as applied to

Packetlight Networks, Ltd., a resident of Israel, in view of In re HTC Corp., 889 F.3d 1349 (Fed.

Cir. 2018).

        8.      On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because Defendant has sufficient minimum contacts within the

State of Texas and this District, pursuant to due process and/or the Texas Long Arm Statute

because Defendants purposefully availed themselves of the privileges of conducting business in

the State of Texas and in this District, because Defendant regularly conducts and solicits

business within the State of Texas and within this District, and because Plaintiff's causes of

action arise directly from Defendant’s business contacts and other activities in the State of Texas

and this District.




                                                                                         Page 2 of 8
            Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 3 of 8



                                         BACKGROUND

       The Invention

       9.      The inventions embodied by the Asserted Patent Claims address a need existing in

the field of optical transmission systems at the time of the invention by offering an improved

optical amplifiers and associated systems. The improved optical transmission systems include at

least one optical amplifier configured to provide optical amplification of one or more

information carrying optical signal wavelengths. The performance of the at least one optical

amplifier is based on an in-line characterization of the at least one optical amplifier and the

transmission fiber. The in situ, or installed/on-line, performance characteristics of the optical

amplifier can be determined by measuring the relative gain at signal wavelength as a function of

the supplied pump power. The installed characterization of the optical amplifier performance

allows the gain profile to be tightly controlled in the transmission system.

       Technological Innovation

       10.     The inventions embodied by the Asserted Patent Claims resolve technical

problems related to the development of optical transmission systems having increased capacity

and longer transmission distances. As recited in the specification associated with the Asserted

Patent Claims explain, one of the drawbacks of the prior art in achieving increased capacity and

transmission distance in optical transmission systems is the ability to have in situ

characterization and in situ control within the optical transmission systems.

       11.     The Asserted Patent Claims do not merely recite the performance of some well-

known business practice from the prior art along with the requirement to perform it using generic

technology. Instead, the Asserted Patent Claims recite inventive concepts that are deeply rooted



                                                                                          Page 3 of 8
          Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 4 of 8



in optical signal technology, and overcome problems specifically arising out of how to provide in

situ characterization and in situ control with the systems.

       12.     In addition, the Asserted Patent Claims recite inventive concepts that improve the

functioning of optical amplifiers.

       13.     Moreover, the Asserted Patent Claims recite inventive concepts that are not

merely routine or conventional use of a generic communication system. Instead, the inventions

embodied by the Asserted Patent Claims provides a new and novel solution to specific problems

related to optical signal transmissions over fiber using optical energy.

       14.     And finally, the inventions embodied by the Asserted Patent Claims do not

preempt all the ways that transmitting optical signals over a fiber-optic system, nor do the

Asserted Patent Claims preempt any other well-known or prior art technology.

       15.     Accordingly, the Asserted Patent Claims recite a combination of elements

sufficient to ensure that the claims, in substance and in practice, amount to significantly more

than a patent-ineligible abstract idea.

       Accused Instrumentalities

       16.     Upon information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports into the United States certain erbium doped fiber amplifiers products (the “Accused

Instrumentalities”). Product information displayed on Defendant’s website concerning the

Accused Instrumentalities is available online, at least as of the time of the filing of the complaint.

Exemplary products that constitute the Accused Instrumentalities and portions of the product

information from Defendant’s website are included herewith as Exhibit A, along with certain

useful reference material.



                                                                                          Page 4 of 8
             Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 5 of 8



                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,587,261

       17.      The allegations set forth in the foregoing paragraphs are incorporated into this

Count I.

       18.      On July 1, 2003, the ’261 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “Optical transmission systems including optical

amplifiers and methods of use therein.” A true and correct copy of the ’261 patent is attached as

Exhibit B.

       19.      Plaintiff is the assignee and owner of the right, title and interest in and to the ’261

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

       20.      Upon information and belief, Defendant has and continues to directly infringe one

or more claims of the ’261 patent, including at least claim 1 (a method of amplifying optical

signals), by making and using the Accused Instrumentalities, such making and using including,

upon information and belief, Defendant’s development, testing and troubleshooting of the

Accused Instrumentalities.

       21.      Defendant’s customers directly infringe one or more claims of the ’261 patent,

including at least claim 1, by using the Accused Instrumentalities.

       22.      Defendant’s (and Defendant’s customers’) infringement of claim 1 of the ’261

patent is shown through the patent infringement claim chart attached hereto as Exhibit C, which

provides evidence of, and specific articulations for how, Defendant’s Accused Instrumentalities

meet every element of claim 1 of the ’261 patent.

       23.      To the extent these Accused Instrumentalities remain available on Defendant’s

website several weeks after Defendant’s receipt of this complaint, Defendant shall be liable for
                                                                                           Page 5 of 8
            Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 6 of 8



willful and/or induced infringement for continuing to at least offer to sell for Defendant’s

customers’ use, the Accused Instrumentalities, with full knowledge of the allegations of

infringement recited herein.

       24.     Defendant has been harmed by the Defendant’s infringing activities with respect

to the ’261 patent.

               COUNT II– INFRINGEMENT OF U.S. PATENT NO. 6,992,815

       25.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count II.

       26.     On January 31, 2006, the ’815 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Optical transmission systems including

optical amplifiers and methods of use therein.” A true and correct copy of the ’815 patent is

attached as Exhibit D.

       27.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’815

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

       28.     Upon information and belief, Defendant has and continues to directly infringe one

or more claims of the ’815 patent, including at least claim 1 (an amplifier for use in optical

transmission fiber), by making, using, offering to sell, selling and/or importing into the United

States the Accused Instrumentalities.

       29.     Defendant’s customers directly infringe one or more claims of the ’815 patent,

including at least claim 1, by using the Accused Instrumentalities.

       30.     Defendant’s (and Defendant’s customers’) infringement of at least claim 1 of the

’815 patent is shown through the patent infringement claim chart attached hereto as Exhibit E,
                                                                                           Page 6 of 8
             Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 7 of 8



which provides evidence of, and specific articulations for how, Defendant’s Accused

Instrumentalities meet every element of claim 1 of the ’815 patent.

        31.     To the extent these Accused Instrumentalities remain available on Defendant’s

website several weeks after Defendant’s receipt of this complaint, Defendant shall be liable for

willful and/or induced infringement of one or more claims of the ’815 patent, including at least

claim 1, for continuing to at least offer to sell for Defendant’s customers’ use, the Accused

Instrumentalities, with full knowledge of the allegations of infringement recited herein.

        32.     Defendant has been harmed by the Defendant’s infringing activities with respect

to the ’815 patent.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant demands a trial

by jury on all issues triable as such.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that the Defendant has infringed the Asserted Patent Claims;

        B.      An award of damages to be paid by Defendant adequate to compensate Defendant

for Defendant’s past infringement of the Asserted Patent Claims, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Defendant of such further relief at law or in equity as the Court

deems just and proper.
                                                                                           Page 7 of 8
        Case 6:19-cv-00666-ADA Document 1 Filed 11/18/19 Page 8 of 8




                                        DEVLIN LAW FIRM LLC
Dated: November 18, 2019
                                         /s/ Alex Chan
                                        Alex Chan (State Bar No. 24108051)
                                        Timothy Devlin (to be admitted)
                                        James M. Lennon (to be admitted)
                                        Nadiia S. Loizides (to be admitted)
                                        Peter Mazur (to be admitted)
                                        1526 Gilpin Avenue
                                        Wilmington, DE 19806
                                        (302) 449-9010
                                        achan@devlinlawfirm.com
                                        tdevlin@devlinlawfirm.com
                                        jlennon@devlinlawfirm.com
                                        nloizides@devlinlawfirm.com
                                        pmazur@devlinlawfirm.com

                                        Attorneys for Plaintiff
                                        OPTIC153 LLC




                                                                        Page 8 of 8
